DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1 and 3-14 are pending in the instant invention.  According to the Amendments to the Claims, filed May 31, 2022, claim 1 was amended and claim 2 was cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2018/085695, filed May 4, 2018, which claims priority under 35 U.S.C. § 119(a-d) to CN 201710308759.X, filed May 4, 2017.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, with traverse, in the reply filed on May 31, 2022, is acknowledged: a) Group I - claims 1, 3-7 and 9; and b) substituted amide of formula A - p. 48, Example 53, compound 20a, shown to the right below, and hereafter referred to as 6-chloro-N-(3,4-difluorophenyl)-7-(N-(1,1,1-trifluoropropan-2-yl)sulfamoyl)-2,3-dihydro-1H-pyrrolizine-5-carboxamide, where n = 0; ring C = -phenyl; R1 = -CH(CF3)CH3; R2 = -H; R3= -H; at C-2, R4= -H; at C-3, R5= -F; at C-4, R6= -F; W1 = CR10, wherein R10 = -Cl; W2 = N; W3 = -CR10R11-, wherein R10 = -H and R11 = -H; X is none; and Y = -S(O)2-.  Claims 1, 3-7 and 9 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Similarly, the inventor or joint inventor should further note that the traversal is on the grounds that a search and evaluation of all claims does not pose an undue burden on the Examiner.  This is not found persuasive because the multiple inventions in the instant invention are independent or distinct for the reasons disclosed in the Requirement for Restriction / Election of Species, mailed on February 24, 2022.  Likewise, there would be a serious burden on the examiner if restriction was not required because the inventions have acquired a separate status in the art due to their divergent subject matter and would require a different field of search.
	Next, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim has been examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted amides of the formula A, where n = 0; ring C = -phenyl; W1 = CR10; W2 = N; W3 = -CR10R11-; X is none; and Y = -S(O)2-, respectively, which encompass the elected species, have been found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner has expanded scope of the instant Markush claim to further encompass substituted amides of the formula A, where n = 0; ring C = -phenyl or pyridinyl; W1 = CR10; W2 = N; W3 = CR10 or -CR10R11-; X is none; and Y = -C(O)- or -S(O)2-, respectively; however, the instant Markush claim now fails to be free of the prior art, since it is rejected herein below in the section entitled: Claim Rejections - 35 U.S.C. § 102.
	Consequently, the inventor or joint inventor should further note that the instant Markush claim is hereby restricted to substituted amides of the formula A, where n = 0; ring C = -phenyl or pyridinyl; W1 = CR10; W2 = N; W3 = CR10 or -CR10R11-; X is none; and Y = -C(O)- or -S(O)2-, respectively.
	Then, the inventor or joint inventor should further note that scope of the instant Markush claim will not be extended to cover additional nonelected species and/or groups of patentably distinct species.
	Moreover, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Also, the inventor or joint inventor should further note that claims 8 and 10-14 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1, 3-7 and 9 is contained within.

Specification Objection - Disclosure

	The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the inventor’s or joint inventor’s use.

Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility invention should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase Not Applicable should follow the section heading:
(a)	TITLE OF THE INVENTION.
(b)	CROSS-REFERENCE TO RELATED APPLICATIONS.
(c)	STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR 
	DEVELOPMENT.
(d)	THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e)	INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A 
	COMPACT DISC.
(f)	BACKGROUND OF THE INVENTION.
	(1)	Field of the Invention.
	(2)	Description of Related Art (including information disclosed under 37 CFR 1.97 
		and 1.98).
(g)	BRIEF SUMMARY OF THE INVENTION.
(h)	BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(i)	DETAILED DESCRIPTION OF THE INVENTION.
(j)	CLAIM OR CLAIMS (commencing on a separate sheet).
(k)	ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(l)	SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825).

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(b) above and 37 CFR 1.77(c).  Revisions should particularly include and/or address: a) section headings (b-i), where applicable; and b) bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests identifying the substituted amides of the formula A.
	The following title is suggested: SUBSTITUTED AMIDES FOR THE TREATMENT OF HEPATITIS B.
	Appropriate correction is required.


Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation: 
	A compound of formula (A1):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(A1)
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,
wherein:

	
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 or 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
;

	ring C is phenyl or pyridinyl, wherein the phenyl or pyridinyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C6 alkyl, C1-C6 haloalkyl, C1-C6 hydroxyalkyl, C(O)OH, NH2, OH, OC1-C6 alkyl, OC1-C6 haloalkyl, =O, C3-C8 cycloalkyl, C3-C8 halocycloalkyl, C6-C10 aryl, C6-C10 haloaryl, and 5- to 10-membered heteroaryl, and further wherein each 5- to 10-membered heteroaryl substituent independently has 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S, and is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen and phenyl;
	R1 is H, C1-C8 alkyl, C3-C10 cycloalkyl, 3- to 10-membered heterocyclyl, C6-C10 aryl, or 5- to 10-membered heteroaryl, wherein the 3- to 10-membered heterocyclyl or 5- to 10-membered heteroaryl has 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S, and further wherein the C1-C8 alkyl, C3-C10 cycloalkyl, 3- to 10-membered heterocyclyl, C6-C10 aryl, or 5- to 10-membered heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C6 alkyl, C1-C6 haloalkyl, C1-C6 hydroxyalkyl, C(O)OH, NH2, OH, OC1-C6 alkyl, OC1-C6 haloalkyl, =O, C3-C8 cycloalkyl, C3-C8 halocycloalkyl, C6-C10 aryl, C6-C10 haloaryl, and 5- to 10-membered heteroaryl, and further wherein each 5- to 10-membered heteroaryl substituent independently has 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S, and is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen and phenyl;
	R2 is H, C1-C8 alkyl, C3-C10 cycloalkyl, 3- to 10-membered heterocyclyl, C6-C10 aryl, or 5- to 10-membered heteroaryl, wherein the 3- to 10-membered heterocyclyl or 5- to 10-membered heteroaryl has 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S, and further wherein the C1-C8 alkyl, C3-C10 cycloalkyl, 3- to 10-membered heterocyclyl, C6-C10 aryl, or 5- to 10-membered heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C6 alkyl, C1-C6 haloalkyl, C1-C6 hydroxyalkyl, C(O)OH, NH2, OH, OC1-C6 alkyl, OC1-C6 haloalkyl, =O, C3-C8 cycloalkyl, C3-C8 halocycloalkyl, C6-C10 aryl, C6-C10 haloaryl, and 5- to 10-membered heteroaryl, and further wherein each 5- to 10-membered heteroaryl substituent independently has 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S, and is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen and phenyl; or
	R1 and R2, together with the nitrogen atom to which they are attached, form a 3- to 10-membered heterocyclyl, wherein the 3- to 10-membered heterocyclyl has 1 N heteroatom and optionally 1, 2, or 3 additional heteroatoms independently selected from the group consisting of N, O, and S;
	each R3 is independently H, halogen, CN, C1-C8 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C(O)OH, C(O)C1-C8 alkyl, NH2, NHC1-C8 alkyl, OH, OC1-C8 alkyl, C3-C10 cycloalkyl, 3- to 10-membered heterocycloalkyl, C6-C10 aryl, or 5- to 10-membered heteroaryl, wherein the 3- to 10-membered heterocycloalkyl or 5- to 10-membered heteroaryl has 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S, and further wherein the C1-C8 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C(O)C1-C8 alkyl, NHC1-C8 alkyl, OC1-C8 alkyl, C3-C10 cycloalkyl, 3- to 10-membered heterocycloalkyl, C6-C10 aryl, or 5- to 10-membered heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C6 alkyl, C1-C6 haloalkyl, C1-C6 hydroxyalkyl, C(O)OH, NH2, OH, OC1-C6 alkyl, OC1-C6 haloalkyl, =O, C3-C8 cycloalkyl, C3-C8 halocycloalkyl, C6-C10 aryl, C6-C10 haloaryl, and 5- to 10-membered heteroaryl, and further wherein each 5- to 10-membered heteroaryl substituent independently has 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S, and is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen and phenyl;
	R4 is H, halogen, CN, C1-C8 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C(O)OH, C(O)C1-C8 alkyl, NH2, NHC1-C8 alkyl, OH, OC1-C8 alkyl, C3-C10 cycloalkyl, 3- to 10-membered heterocycloalkyl, C6-C10 aryl, or 5- to 10-membered heteroaryl, wherein the 3- to 10-membered heterocycloalkyl or 5- to 10-membered heteroaryl has 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S, and further wherein the C1-C8 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C(O)C1-C8 alkyl, NHC1-C8 alkyl, OC1-C8 alkyl, C3-C10 cycloalkyl, 3- to 10-membered heterocycloalkyl, C6-C10 aryl, or 5- to 10-membered heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C6 alkyl, C1-C6 haloalkyl, C1-C6 hydroxyalkyl, C(O)OH, NH2, OH, OC1-C6 alkyl, OC1-C6 haloalkyl, =O, C3-C8 cycloalkyl, C3-C8 halocycloalkyl, C6-C10 aryl, C6-C10 haloaryl, and 5- to 10-membered heteroaryl, and further wherein each 5- to 10-membered heteroaryl substituent independently has 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S, and is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen and phenyl;
	R5 is H, halogen, CN, C1-C8 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C(O)OH, C(O)C1-C8 alkyl, NH2, NHC1-C8 alkyl, OH, OC1-C8 alkyl, C3-C10 cycloalkyl, 3- to 10-membered heterocycloalkyl, C6-C10 aryl, or 5- to 10-membered heteroaryl, wherein the 3- to 10-membered heterocycloalkyl or 5- to 10-membered heteroaryl has 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S, and further wherein the C1-C8 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C(O)C1-C8 alkyl, NHC1-C8 alkyl, OC1-C8 alkyl, C3-C10 cycloalkyl, 3- to 10-membered heterocycloalkyl, C6-C10 aryl, or 5- to 10-membered heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C6 alkyl, C1-C6 haloalkyl, C1-C6 hydroxyalkyl, C(O)OH, NH2, OH, OC1-C6 alkyl, OC1-C6 haloalkyl, =O, C3-C8 cycloalkyl, C3-C8 halocycloalkyl, C6-C10 aryl, C6-C10 haloaryl, and 5- to 10-membered heteroaryl, and further wherein each 5- to 10-membered heteroaryl substituent independently has 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S, and is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen and phenyl;
	R6 is H, halogen, CN, C1-C8 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C(O)OH, C(O)C1-C8 alkyl, NH2, NHC1-C8 alkyl, OH, OC1-C8 alkyl, C3-C10 cycloalkyl, 3- to 10-membered heterocycloalkyl, C6-C10 aryl, or 5- to 10-membered heteroaryl, wherein the 3- to 10-membered heterocycloalkyl or 5- to 10-membered heteroaryl has 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S, and further wherein the C1-C8 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C(O)C1-C8 alkyl, NHC1-C8 alkyl, OC1-C8 alkyl, C3-C10 cycloalkyl, 3- to 10-membered heterocycloalkyl, C6-C10 aryl, or 5- to 10-membered heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C6 alkyl, C1-C6 haloalkyl, C1-C6 hydroxyalkyl, C(O)OH, NH2, OH, OC1-C6 alkyl, OC1-C6 haloalkyl, =O, C3-C8 cycloalkyl, C3-C8 halocycloalkyl, C6-C10 aryl, C6-C10 haloaryl, and 5- to 10-membered heteroaryl, and further wherein each 5- to 10-membered heteroaryl substituent independently has 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S, and is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen and phenyl;
	each R10 is independently H, halogen, CN, C1-C8 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C(O)OH, C(O)C1-C8 alkyl, NH2, NHC1-C8 alkyl, OH, OC1-C8 alkyl, C3-C10 cycloalkyl, 3- to 10-membered heterocycloalkyl, C6-C10 aryl, or 5- to 10-membered heteroaryl, wherein the 3- to 10-membered heterocycloalkyl or 5- to 10-membered heteroaryl has 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S, and further wherein the C1-C8 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C(O)C1-C8 alkyl, NHC1-C8 alkyl, OC1-C8 alkyl, C3-C10 cycloalkyl, 3- to 10-membered heterocycloalkyl, C6-C10 aryl, or 5- to 10-membered heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C6 alkyl, C1-C6 haloalkyl, C1-C6 hydroxyalkyl, C(O)OH, NH2, OH, OC1-C6 alkyl, OC1-C6 haloalkyl, =O, C3-C8 cycloalkyl, C3-C8 halocycloalkyl, C6-C10 aryl, C6-C10 haloaryl, and 5- to 10-membered heteroaryl, and further wherein each 5- to 10-membered heteroaryl substituent independently has 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S, and is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen and phenyl;
	each R11 is independently H, halogen, CN, C1-C8 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C(O)OH, C(O)C1-C8 alkyl, NH2, NHC1-C8 alkyl, OH, OC1-C8 alkyl, C3-C10 cycloalkyl, 3- to 10-membered heterocycloalkyl, C6-C10 aryl, or 5- to 10-membered heteroaryl, wherein the 3- to 10-membered heterocycloalkyl or 5- to 10-membered heteroaryl has 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S, and further wherein the C1-C8 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C(O)C1-C8 alkyl, NHC1-C8 alkyl, OC1-C8 alkyl, C3-C10 cycloalkyl, 3- to 10-membered heterocycloalkyl, C6-C10 aryl, or 5- to 10-membered heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-C6 alkyl, C1-C6 haloalkyl, C1-C6 hydroxyalkyl, C(O)OH, NH2, OH, OC1-C6 alkyl, OC1-C6 haloalkyl, =O, C3-C8 cycloalkyl, C3-C8 halocycloalkyl, C6-C10 aryl, C6-C10 haloaryl, and 5- to 10-membered heteroaryl, and further wherein each 5- to 10-membered heteroaryl substituent independently has 1, 2, or 3 heteroatoms independently selected from the group consisting of N, O, and S, and is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen and phenyl;
	X is absent; and
	Y is -C(O)- or -S(O)2-.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 3 is objected to because of the following informalities: for clarity, precision and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation: 
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein ring C is phenyl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 4 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation: 
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:
	R1 is C1-C4 alkyl, wherein the C1-C4 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen and OH; and
	R2 is H.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 5 is objected to because of the following informalities: for clarity, precision and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation: 
	The compound of claim 1, wherein the compound is of formula IX or formula X:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 IX or 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 X,
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,
wherein:
	R10 is halogen or C1-C4 alkyl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 7 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation: 
	A pharmaceutical composition comprising (1) a compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, and (2) a pharmaceutically acceptable carrier.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 9 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation: 
	A method for inhibiting hepatitis B virus in a subject, wherein the method comprises administering to the subject in need thereof a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Solvates and hydrates of substituted amides of the formula A

	Claims 1, 7 and 9 are rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for substituted amides of the formula A, does not reasonably provide enablement for solvates and/or hydrates of substituted amides of the formula A.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  Solvates and/or hydrates of substituted amides of the formula A, as recited in claims 1, 7 and 9, respectively, have not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use solvates and/or hydrates of substituted amides of the formula A.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the instant invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes substituted amides of the formula A, shown to the right, as well as the myriad of potential solvates and/or hydrates formulated from these substituted amides of the formula A, shown to the right, respectively;

(b)	Nature of the invention - the nature of the invention is evaluation of substituted amides of the formula A, shown to the right above, and/or solvates and/or hydrates thereof, and the pharmacokinetic behavior of these substances as nucleocapsid inhibitors;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Moreover, Saudi Pharmaceutical Journal provides a synthesis of the instantly recited substituted amides of the formula A {Moghazy Aly, et al. Saudi Pharmaceutical Journal, 17(1), 2009, 3-18};

(d)	Level of one of ordinary skill in the art - the artisans synthesizing the inventor’s or joint inventor’s substituted amides of the formula A, and or solvates and/or hydrates thereof, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of Examples 1-256, on pages 41-90 of the instant specification, and Moghazy Aly, et al. in Saudi Pharmaceutical Journal, whether the instantly recited solvates and/or hydrates of substituted amides of the formula A, are enabled.  Moreover, the following excerpt is taken from Vippagunta, et al., with respect to the synthesis of solvates and/or hydrates of substituted amides of the formula A (Vippagunta, et al.  Advanced Drug Delivery Reviews, 48, 2001, 18):

		Predicting the formation of solvates or hydrates of a compound and the number of molecules of water or solvent incorporated into the crystal lattice of a compound is complex and difficult.  Each solid compound responds uniquely to the possible formation of solvates or hydrates and hence generalizations cannot be made for a series of related compounds.  Certain molecular shapes and features favor the formation of crystals without solvent; these compounds tend to be stabilized by efficient packing of molecules in the crystal lattice, whereas other crystal forms are more stable in the presence of water and/or solvents.  There may be too many possibilities so that no computer programs are currently available for predicting the crystal structures of hydrates and solvates.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using solvates and/or hydrates of substituted amides of the formula A;

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use substituted amides of the formula A; however, the disclosure is insufficient to allow extrapolation of the limited examples to enable the instantly recited solvates and/or hydrates of substituted amides of the formula A.  The specification lacks working examples of solvates and/or hydrates of substituted amides of the formula A.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - predicting whether a recited compound, and/or a solvate and/or hydrate thereof, is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Similarly, the specification, as originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112(a) to enable the instantly recited solvates and/or hydrates of substituted amides of the formula A.  Thus, it is unclear, based on the guidance provided by the specification, whether a hydrate of a substituted amide of the formula A, such as 6-chloro-N-(3,4-difluorophenyl)-7-(N-(1,1,1-trifluoropropan-2-yl)sulfamoyl)-2,3-dihydro-1H-pyrrolizine-5-carboxamide dihydrate, shown to the left above, is either synthetically feasible or possesses utility as a nucleocapsid inhibitor.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using solvates and/or hydrates of substituted amides of the formula A, is clearly justified.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1, 3-5, 7 and 9 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 1 recites the broad limitations, (1) halogenated C1-C4 alkylene, with regard to X; and (2) one or more, with regard to substituted, respectively, and the claim also recites (1) CF2, with regard to X; and (2) 2, 3, 4, etc., with regard to substituted, respectively, which are the narrower statements of the limitations.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.


	Claim 9 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 9 recites the functional limitation and/or physicochemical property, A hepatitis B virus inhibitor which comprises a compound, or a stereoisomer or a tautomer thereof, or a pharmaceutically acceptable salt, hydrate or solvate thereof according to claim 1, in lines 1-3 of the claim.
	Similarly, the inventor or joint inventor should further note that the aforementioned functional limitation and/or physicochemical property renders the instant invention ambiguous, vague, incoherent, opaque and/or otherwise unclear to the examiner and fails to meet the statutory requirements of 35 U.S.C. § 112(b), since the limitation merely states a functional limitation and/or physicochemical property (i.e. hepatitis B virus inhibitor) without providing any clarity regarding how the functional limitation and/or physicochemical property is imparted.
	Likewise, the inventor or joint inventor should further note that the instantly recited hepatitis B virus inhibitor functional limitation and/or physicochemical property does not appear to emanate from and/or does not appear to be an inherent or salient property of the instantly recited substituted amides of the formula A.
	Next, the inventor or joint inventor should further note that the examiner is uncertain whether the instantly recited substituted amides of the formula A require an additional unrecited component to be admixed therewith, such as a stabilizer, therapeutic agent, solvent or buffer, to impart the hepatitis B virus inhibitor functional limitation and/or physicochemical property.
	Then, the inventor or joint inventor should further note that since the instantly recited substituted amides of the formula A incorporate the aforementioned ambiguous, vague, incoherent, opaque and/or otherwise unclear hepatitis B virus inhibitor functional limitation and/or physico-chemical property, the instantly recited substituted amides of the formula A are rendered indefinite under 35 U.S.C. § 112(b), since one of ordinary skill in the art may not reasonably determine the metes and bounds of the instantly recited substituted amides of the formula A, due to an inability to establish the metes and bounds encompassed by the hepatitis B virus inhibitor functional limitation and/or physicochemical property.
	Moreover, the inventor or joint inventor should further note that [A] claim which omits matter disclosed to be essential to the invention, as described in the specification or in other statements of record, may also be rejected under 35 U.S.C. § 112(a), as not enabling.  {See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); and MPEP § 2164.08(c)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 3, 5 and 9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by El-Moghazy Aly, et al. in Saudi Pharmaceutical Journal, 17(1), 2009, 3-18.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The instant invention recites a substituted amide of the formula A, shown to the left, where n = 0; ring C = -substituted or unsubstituted 5-12 membered ring; R1 = -H; R2 = -H; R3= -H; R4= -H; R5= -H; R6= -H; W1 = CR10, wherein R10 = -amino; W2 = N; W3 = -CR10R11-, wherein R10 = -H and R11 = -H; X is none; and Y = -C(O)-, as a nucleocapsid inhibitor.

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
	El-Moghazy Aly, et al. [Saudi Pharmaceutical Journal, 17(1), 2009] teaches a substituted amide of the formula A, shown to the right, where n = 0; ring C = -Ph; R1 = -H; R2 = -H; R3= -H; R4= -H; R5= -H; R6= -H; W1 = CR10, wherein R10 = -NH2; W2 = N; W3 = -CR10R11-, wherein R10 = -H and R11 = -H; X is none; and Y = -C(O)-, as an antitumor agent [p. 4, Scheme 1, compound 15 (R1 = -H)].
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.

	Then, the inventor or joint inventor should further note that, although not explicitly discussed herein, this reference contains additional species that may anticipate the instantly recited substituted amides of the formula A.  Consequently, any amendments to the claims and/or arguments formulated to overcome rejections rendered under 35 U.S.C. § 102 should address this reference as a whole and should not be limited to the species discussed or disclosed explicitly herein.
	Moreover, the inventor or joint inventor should further note that in the event the determination of the status of the invention as subject to AIA  35 U.S.C. § 102 (or as subject to pre-AIA  35 U.S.C. § 102) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - Improper Markush Grouping

	A Markush claim recites a list of alternatively useable members.  The listing of specified alternatives within a Markush claim is referred to as a Markush group or a Markush grouping.  {see Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003).  The claim language defined by a Markush grouping requires selection from a closed group consisting of the alternatively useable members (Id. at 1280, 67 USPQ2d at 1196).  {See MPEP § 2111.03, subsection II, for a discussion of consisting of in the context of Markush groupings}.
	A Markush grouping may be rejected under the judicially-approved improper Markush grouping principles when the Markush claim contains an improper Markush grouping of alternatively useable members, where either: (1) the alternatively useable members of the Markush group do not share a single structural similarity, or (2) the alternatively useable members of the Markush group do not share a common use.  {See the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications (Supplementary Guidelines), 76 Fed. Reg. 7162 (February 9, 2011), particularly at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)}.
	The inventor or joint inventor should note that claims 1, 3-7 and 9 are rejected on the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members.  {See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)}.
	Similarly, the inventor or joint inventor should further note that a Markush grouping is proper if: (1) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a single structural similarity and belong to the same recognized physical or chemical class or to the same art-recognized class, and (2) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a common use and are disclosed in the specification or known in the art to be functionally equivalent.  {See Supplementary Guidelines at 7166 and MPEP § 2117; and see MPEP § 2111.03 and MPEP § 2173.05(h) for discussions of when a Markush grouping may be indefinite under 35 U.S.C. § 112(b)}.
	Likewise, the inventor or joint inventor should further note that the Markush grouping consisting of substituted amides of the formula A is improper, since the substituted amides of the formula A, as recited in claims 1, 6, 7 and 9, respectively, do not consist of alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity.  {See MPEP § 803.02; and MPEP § 2117}.
	Next, the inventor or joint inventor should further note that the rejection of the Markush claims under the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members will be maintained until (1) the Markush claims are amended to recite alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity, or (2) the inventor or joint inventor presents convincing arguments illustrating why the alternatively useable members recited in the Markush claims share a single structural similarity and a common use.  {See MPEP § 803.02 and MPEP § 2117}.
	Moreover, the inventor or joint inventor should further note that this is a rejection on the merits and may be appealed to the Patent Trial and Appeal Board in accordance with 35 U.S.C. § 134 and 37 CFR 41.31(a)(1).
	In accordance with the principles of compact prosecution, MPEP § 803.02, and MPEP § 2117, respectively, the examiner suggests the inventor or joint inventor amend the scope of the substituted amides of the formula A to recite substituted amides of the formula A, where n = 0; ring C = -phenyl or pyridinyl; W1 = CR10; W2 = N; W3 = CR10 or -CR10R11-; X is none; and Y = -C(O)- or -S(O)2-, respectively, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624